


SHARE PURCHASE AGREEMENT


THIS SHARE PURCHASE AGREEMENT dated as of the 11th day of September, 2008,


BETWEEN:


Shaun P. Davis, of 11730 - NE 107th Place, Kirkland, Washington, 98033


(the “Purchaser”)


AND:



Feliberto Gurat, of 1403 - 1200 Alberni Street, Vancouver, British Columbia, V6E
1A6


(“Gurat”)


WHEREAS:


A.
Gurat is the registered and beneficial owner of 22,000,000 restricted common
shares in the capital of Gurata Gold, Inc. (the “Shares”);



B.
Gurat wishes to sell and the Purchaser wishes to purchase the Shares pursuant to
the terms and conditions of this agreement;



NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of $1.00
and other good and valuable consideration paid by each party to the other, the
receipt and sufficiency of which are acknowledged, the parties covenant and
agree as follows:


1.
Gurat agrees to sell and the Purchaser agrees to purchase the Shares for and at
a price of US$22,000 (the “Purchase Price”) at the date of this agreement.



2.
The Purchaser will deliver to Gurat US$22,000 (the “Purchase Price”) as
consideration for the transfer of the Shares to the Purchaser from Gurat.



3.
Gurat represents and warrants to the Purchaser that:



 
a.
Gurat owns the Shares as the legal and beneficial owner thereof, free of all
liens, claims, charges and encumbrances of every nature and kind
whatsoever.  The Shares are fully paid and non-assessable and Gurat has due and
sufficient right and authority to enter into this agreement and to transfer the
legal and beneficial title and ownership of the Shares to the Purchaser.



 
b.
No person, firm or corporation has any agreement or option or a right capable of
becoming an agreement for the purchase of the Shares, with the exception of this
agreement.



 
c.
Gurat is a resident of Canada within the meaning of Section 116 of the Income
Tax Act (Canada).



4.
The effective date of sale and purchase of the Shares will be September 11, 2008
(the “Closing Date”).



5.
On the Closing Date,



a.  
Gurat will deliver to the Purchaser the share certificates, duly endorsed for
transfer, representing the Shares, and



b.  
the Purchaser will deliver a certified cheque or solicitor’s trust cheque
payable to “Feliberto Gurat” in the amount of US$22,000 as full payment of the
Purchase Price.



6.
This agreement will enure to the benefit of and will be binding upon the parties
and their respective successors and assigns.



7.
Time will be of the essence of this agreement.

 
8.
The parties will sign such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of the agreement.





IN WITNESS WHEREOF the parties have signed this Share Purchase Agreement as of
the day and year first above written.












 /s/ Shaun P. Davis


  Shaun P. Davis












 /s/ Feliberto Gurat


  Feliberto Gurat